Citation Nr: 0414575	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).  


Procedural history

The veteran served on active duty from November 1969 to May 
1972 and from April 1975 to April 1979. 

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for hepatitis C.  In a 
September 2002 rating decision, the RO denied the claim.  The 
veteran disagreed with the September 2002 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2003.  


FINDING OF FACT

Competent medical evidence does not reveal that the veteran's 
claimed hepatitis C is causally related to his military 
service or to any injury or disease incurred therein.


CONCLUSION OF LAW

Hepatitis C was not incurred as a result of the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hepatitis C. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran's representative contends at pages (2) through 
(5) of the August 2003 informal hearing that the case must be 
remanded for a readjudication because the veteran did not 
receive adequate notification, and because such notice was 
not sent prior to the issuance of the initial rating 
decision.  However, for reasons addressed immediately below, 
the Board finds that the veteran received proper notice from 
the RO and that no additional notice or readjudication is 
required.

A letter was sent to the veteran in April 2002, prior to the 
initial adjudication of his claim, with a copy to his 
representative, which was specifically intended to address 
the requirements of the VCAA.  Crucially, the veteran was 
informed by means of the April 2002 letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim, and it properly 
indicated which portion of that information and evidence is 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent]. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2002, prior to the 
expiration of the one-year period following the April 2002 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran was afforded a VA examination in June 2002 and an 
additional opinion was obtained in April 2003.  The veteran 
has submitted evidence to support his claim including his own 
statements and supportive lay statements.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.

The record contains evidence that the veteran began receiving 
Social Security Administration (SSA) disability benefits due 
to a disability determination dated February 1994.  The Board 
believes that under the circumstances here presented, 
obtaining medical records pertaining to the disability 
determination from SSA is not necessary.  The SSA 
determination is dated prior to the veteran's initial 
diagnosis of hepatitis C.  There is no basis in the record 
for believing that the medical records upon which that 
determination is based would be supportive of the veteran's 
claim, and the veteran does not appear to so contend.  See 
Brock v. Brown, 10 Vet. App. 155, 161 (1997).

The veteran's local representative specifically contended at 
page 5 of the June 2003 VA Form 646 that the April 2003 
opinion was "tainted".  He stated that the April 2003 
opinion failed to take into consideration that according to 
the veteran, he got a  tattoo after his separation physical 
examination but prior to actual separation from service.  He 
requested that the Board obtain an independent medical expert 
(IME) opinion.

The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).  
However, the necessity of obtaining such an opinion is left 
to the discretion of the Board.  See Bielby v. Brown, 7 Vet. 
App. 260, 269 (1994).

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that June 2002 and April 2003 VA opinions address the 
veteran's contentions with respect to risk factors and 
methods of transmission of hepatitis C.  Further, in 
preparing her response, the VA physician consulted J.W., a 
hepatitis C specialist.  The Board can find nothing to 
indicate that the examination of the veteran was cursory or 
that the examiner did not give adequate attention to the 
veteran's complaints.  Moreover, the April 2003 opinion 
reflects a familiarity with and discussion of the veteran's 
clinical and service history.  The Board is satisfied that 
the reviewing physician adequately analyzed the available 
data in reaching her conclusion.  

In her April 2003 opinion, the VA physician did not 
specifically discuss the veteran's contention that he 
obtained a tattoo after the separation examination but before 
separation from service.  However, the same physician 
conducted the June 2002 VA examination of the veteran, and 
she stated that she reviewed her prior examination report in 
preparing her April 2003 opinion.  That report specifically 
discusses the veteran's contention with respect to the 
tattoo: "[h]e stated that he had already had his separation 
physical, so it is not documented there, but had a left 
forearm tattoo right before he got out of the Army."  
Significantly, the physician clearly based her opinion on a 
consultation with a hepatitis C specialist, who stated that 
tattoos are felt to be a low likelihood for transmitting 
hepatitis C.  

The Board can identify no basis on which to find that the 
April 2003 opinion was inadequate or otherwise "tainted", 
as asserted by the veteran's representative.  That the 
physician's findings do not support the veteran's assertions 
is not a reason to find the opinion tainted or inadequate.  
Moreover, as persons without medical training, the veteran 
and his representative are not competent to comment on 
matters requiring medical expertise, such as the adequacy of 
a medical examination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board rejects the 
contention and the request that an independent medical 
opinion be obtained.  See also Counts v. Brown, 6 Vet. App. 
473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be 
some unspecified information which could possibly support a 
claim].   

The Board notes that in August 2003, the veteran's 
representative submitted an article on hepatitis C along with 
the informal hearing presentation.  The article was printed 
from a VA website.  The Board is aware of the holding of the 
Court in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) to the effect that 
the Board cannot consider additional evidence without first 
remanding the case to the AOJ for initial consideration or 
obtaining the veteran's waiver.  However, for reason stated 
immediately below the Board has determined that a remand for 
consideration of this article by the RO is not warranted.  

The article in question  is a publication of VA and 
essentially lists symptoms and risk factors associated with 
hepatitis C.  This article it is general in nature and in no 
way addresses the veteran's particular situation.  In a long 
line of cases, Court has consistently held that medical 
treatise evidence that is generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See, e.g., Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The proffered article is therefore of no 
probative value and need not be considered by the RO in the 
first instance.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated on his VA Form 9 that he did 
not want a BVA hearing, and he did not request a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
of the merits of the appeal.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The veteran has been diagnosed with hepatitis C by the June 
2002 VA examiner.  Accordingly, the first Hickson element is 
conceded. 

With respect to the second Hickson element, in-service 
disease or injury, the medical evidence does not document 
hepatitis C in service or for two decades after service.  The 
service medical records contain no notation or diagnosis of 
hepatitis during service.  A December 1976 health record 
notes no record of exposure to hepatitis.  As interpreted by 
the April 2003 VA examiner, lab work conducted in April 1979 
shows a normal SGOT at 26, LDH normal at 90 and a total 
bilirubin normal at 0.8.  The separation examination is 
silent as to any diagnosis of hepatitis.

Moreover, the June 2002 VA examiner concluded that the 
veteran did not have hepatitis C while in the service.  She 
reached this conclusion in part from a review of his military 
records.  She noted that there were no episodes of jaundice, 
he had no history of occupational blood exposure, and while 
he used alcohol excessively in the Army and was treated for 
it, and used marijuana, some barbiturates, quite a bit of 
speed, and cocaine, by his account, he smoked the cocaine and 
denied using nasal cocaine or IV drugs.  Also, significantly, 
she concluded that the laboratory report from 1979 showed 
normal bilirubin, LDH and SGOT.  

The veteran argued in his notice of disagreement and VA Form 
9 that there was no test for or knowledge of Hepatitis C in 
1979, so it is impossible for there to have been a diagnosis 
in the medical records.  However, the June 2002 VA examiner 
is presumed to understand what are the indicators for 
hepatitis C or other forms of hepatitis.  The fact that 
hepatitis C was not recognized as a unique form of hepatitis 
when the tests were conducted does not mean that it would not 
have been recognized as hepatitis of some form at that time, 
or that it could not now be identified based on the in 
service laboratory tests.  

In any event, the veteran is not competent to make a contrary 
medical determination, namely that he had hepatitis in 
service.  See Espiritu, supra. 

Thus, there is no evidence of in-service disease, and the 
veteran does not appear to contend that hepatitis was 
identified during service.  Indeed, he has indicated that 
hepatitis was first diagnosed in 1997.

Turning to in-service injury, the veteran points to what he 
believes are several potential in-service causes of Hepatitis 
C.    

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

First, the veteran contends that he received a blood 
transfusion as a result of an in-service automobile accident 
in 1970.  A clinical record shows that the veteran was seen 
for injuries from a motor vehicle accident on November 28, 
1970.  Noted in that report were multiple facial fractures.  
The veteran underwent a reduction of the maxillary fracture 
and an open reduction of the left zygomaticomaxillary 
preorbital rim fracture with good results and restoration of 
facial symmetry.  Based on the clinical records, the Board 
finds no support for the veteran's contention that he 
received a blood transfusion in service.  These simply is no 
evidence of this in the record.  Significantly, in this 
regard, the June 2002 VA examiner reviewed the service 
medical records reflecting the motor vehicle accident in 
1970.  She concluded that the medical records do not indicate 
that the veteran had any blood transfusions when he had the 
accident.  Moreover, she found that, based on the description 
of his injuries and the medical care provided, it would be 
unlikely that he received any blood transfusions under those 
circumstances.  She reasoned that the discharge summary does 
not indicate that there was any hypotension or transfusions 
or hemodynamic instability.  

Indeed, it does not appear that the veteran is quite sure 
himself about what occurred.  At page (2) of his August 2003 
informal hearing, his representative stated that he "may" 
have had a transfusion.  Similarly, the veteran stated in his 
February 2002 claim that he lost some blood in the 1970 motor 
vehicle accident and it would seem logical that he was given 
blood to stabilize his condition.  This appears to be mere 
speculation on the veteran's part rather than a statement 
that he recalls receiving a blood transfusion.  The Board 
favors the competent and contemporaneous medical evidence, as 
well as the current interpretation of that evidence by a 
medical professional to the effect that there was no 
transfusion, over the veteran's recent and uncertain 
contentions.  Based on the objective evidence, the Board 
finds that the veteran did not received a blood transfusion 
in service.

The Board additionally observes that even if the veteran had 
received a blood transfusion in service, he is not competent 
to comment upon whether such transfused blood was, to borrow 
a word used by his representative in another context, 
"tainted" with Hepatitis C.  

The veteran also contends that vaccinations were administered 
via pneumatic injection gun and that this is a potential 
source of infection.  In his February 2002 claim, he stated 
that he was given vaccinations at least five different times 
in service by pneumatic gun.  He also stated that he followed 
people who were known to use IV drugs.  The veteran's 
military vaccination record is among his service medical 
records.  It clearly shows that the veteran received 
vaccinations on numerous occasions during service, although 
the method of delivery is not indicated.  

There is no reason to doubt that the veteran received 
vaccinations during service, as did millions of other 
veterans.  The veteran's main contention, however, is that 
these vaccinations were delivered via an unsanitary appliance 
which contained Hepatitis C virus.  The Board finds that this 
amounts to sheer speculation on the veteran's part; his 
contention is not supported by  any competent and probative 
evidence.  The veteran has no legitimate basis from his 
simple observation of the vaccination procedure to make a 
diagnosis of disease of those in line ahead of him or to make 
a competent determination as to whether proper sanitary 
procedures were being followed.  The veteran is not a medical 
professional and his conclusions as to what whether the 
vaccination device was contaminated or what constitutes 
sanitary administration of vaccines is not competent medical 
evidence.  See Espiritu, 2 Vet. App. 492. 

While the June 2002 VA examiner stated that the "possibility 
of contaminated immunization syringes while on active duty 
exists," she did not conclude that it was at least as likely 
as not that such was the case.  The statement that an event 
is "possible" does not constitute an opinion as to the 
likelihood that such an event occurred.  Such a statement, in 
the Board's view, is inconclusive as to the question of 
likelihood.  The Court has held that medical opinions which 
are speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the Board accords no weight of probative value 
to the examiner's statement with respect to contaminated 
syringes, and concludes that there is no competent and 
persuasive evidence to support the veteran's contention that 
his vaccinations were delivered via unsanitary appliances.

The veteran also contends that he obtained a tattoo in 1979, 
prior to separation from service, but after the separation 
examination (which did not identify any tattoos) was 
conducted.  A letter from K.T.J. also states that the veteran 
got a tattoo on or about  April 17, 1979.  The veteran's date 
of discharge, however, was April 10, 1979.  Thus, the only 
specific date of record concerning the tattoo was after 
discharge.  Moreover, the Board observes that the veteran has 
misstated his date of discharge, ascribing to himself a 
longer term of service than was actually the case.  In 
February 1990 claim for benefits, he gave as his date of 
discharge "5/79".  Thus, the evidence appears to indicate 
that he received the tattoo after he was discharged from 
military service.  

Even if one accepts the veteran's statement that he got a 
tattoo in the brief interval between the separation physical 
examination and his date of discharge, this begs the question 
to whether the tattoo needle transmitted the Hepatitis C 
virus (i.e. there was an in-service injury).  The veteran has 
presented no competent medical evidence to that effect.

The veteran reported during the June 2002 examination that he 
visited prostitutes while in the service in Panama and had 
multiple sexual partners.  Again, the veteran is not 
competent to opine that any of his partners transmitted the 
disease to him.

In essence, the veteran has provided a list of incidents in 
service, including routine vaccinations, allegedly receiving 
a tattoo and having sex with multiple partners.  These 
incidents themselves do not constitute "injury".  Competent 
evidence of the alleged "injury", being infected with the 
hepatitis virus, has not been presented by the veteran.   He 
argued in his VA Form 9 that hepatitis C can live for 20 or 
30 years after infection without detectable symptoms; 
however, as has been pointed out many times, he is not 
competent to make such a determination, and he has offered no 
competent evidence to support it.  

In short, with respect to Hickson element (2), a 
preponderance of the evidence is against the veteran's 
contention that he either had hepatitis in service or that he 
was infected with the hepatitis virus during service.  The 
veteran's contentions in this regard amount to mere lay 
speculation. 

With respect to the third Hickson element, the Board notes 
that the record contains two nexus opinions, both from the 
same VA physician.  In June 2002, the veteran underwent a VA 
examination.  The examiner was asked to state an opinion 
based on the results of the examination and a review of the 
medical history as to the likely etiology for the veteran's 
hepatitis C.  The examiner stated that the source of 
infection was unclear based on his history.  There was not 
one major obvious source of infection but several 
possibilities.  While the examiner did not settle on a single 
most likely cause, she was able to discount or minimize the 
likelihood of the in-service means of infection alleged by 
the veteran.  

As stated above, while the evidence does show that the 
veteran received vaccinations in service, no competent 
medical or other evidence supports the veteran's contention 
that unsanitary appliances were used in such vaccinations.  
Moreover, the June 2002 VA examiner concluded that, even of 
one conceded the possibility of exposure to contaminated 
immunization syringes while on active duty, the risk of 
exposure through this route would not be great.  

The Board notes that, while the examiner did not feel that 
she could identify a specific cause of the veteran's 
hepatitis C, she did not believe that any of the risk factors 
discussed in her report stood out as particularly likely.  
She stated that the veteran's history does not indicate any 
one of the risk factors as being a major one for acquiring 
hepatitis C.  Her conclusion was simply that she could not 
determine that the hepatitis C was related to military 
service.  

In April 2003, the RO requested a clarification of the prior 
opinion.  The physician stated that she had reviewed the 
medical record and claims folder, including the report of her 
prior examination of the veteran.  As noted by the physician, 
the service medical records show that the veteran was 
hospitalized for three days for alcohol detoxification in May 
1979.  On April 3, 1979, lab work was done, which was just 
prior to his separation.  An SGOT was normal at 26, LDH was 
normal at 90 and total bilirubin was normal at 0.8.  No other 
labs regarding liver function were found in the SMRs.  

The examining physician discussed the various hepatitis C 
risk factors asserted by the veteran with J.W., CNP, 
Hepatitis C Coordinator for the Hot Springs VAMC.  In 
particular, she inquired about the issue of the pneumatic 
injection guns which were used for immunizations in the 
military in the past.  J.W. stated that the Centers for 
Disease Control had not identified a single case of hepatitis 
C infection from these immunizations.  The Hepatitis C 
coordinator also indicated that tattoos are felt to be of a 
low likelihood for transmitting hepatitis C.  

The examining VA physician found it notable that the veteran 
has a long history of alcohol and other drug abuse, though he 
has denied intravenous drug abuse and intranasal cocaine 
abuse.  After reviewing the records, she stated her opinion 
that it is less than likely that the veteran's hepatitis C 
was acquired during military service.  She reasoned that 
there is no evidence in the medical records to support that 
the veteran had a transfusion or any other blood exposure 
that would be a source of hepatitis C infection.  As noted 
above, the injection guns have not been found to be a risk 
factor for hepatitis C infection.  Also of note, the veteran 
had normal liver enzymes just prior to his discharge from the 
Army.  According to the physician, the evidence speaks 
against any hepatitis C infection while the veteran was on 
active duty.  

The Board can identify no competent medical evidence of 
record which purports to relate the veteran's hepatitis C to 
an injury or disease incurred in service.  The veteran stated 
in his June 2003 VA Form 9 that he spoke with a nurse 
practitioner  he was told that, at the time he got his first 
tattoo, there were poor controls on the cleanliness of 
needles and it is quite possible that he got hepatitis C from 
that tattoo.  The veteran's account of what a health care 
provider purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board has reviewed the article submitted by the veteran's 
representative and has concluded that it neither supports his 
contention that he incurred an injury or disease in service, 
nor that his hepatitis C is related to such an injury or 
disease.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim.  See Obert, 5 Vet. App. at 33; 
Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 
523.

The article submitted by the veteran's representative is 
general in nature and does not address the veteran's specific 
situation.  While it does list tattooing as one of many risk 
factors for transmission of the disease, it does not provide 
an opinion as to the likelihood of any particular risk 
factor, and it does not purport to establish a link between 
the veteran's hepatitis C and tattooing, or any injury or 
disease in service.  The Board accordingly finds that its 
probative value is virtually nil with respect to the question 
of medical nexus. 

The primary evidence in support of the veteran's claim comes 
from his own contentions.  However, it is now well 
established that, although he is competent to report on his 
symptoms, as a lay person without medical training the 
veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu, 2 
Vet. App. at 494-5; see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran also submitted a RO rating decision for another 
veteran, in which the RO concluded that service connection 
was warranted for hepatitis C, found to have been caused by 
tattoos in service.  That decision does not constitute 
persuasive evidence in this case.  The Board notes that the 
decision in question was based on a positive medical nexus 
opinion, something that is lacking in this case.  The Board's 
decisions and those of the RO are based on the evidence 
pertinent to the claim before it.  A finding based on another 
veteran's circumstances is of no relevance in this case.  Cf. 
38 C.F.R. § 20.1303 (2003).

In summary, for the reasons and bases explained above, the 
Board finds that a preponderance of the evidence is against a 
showing that the veteran's hepatitis C resulted from a 
disease or injury incurred in active service.  Hickson 
elements (2) and (3) are not met.  The veteran's claim of 
entitlement to service connection for hepatitis C is denied.



ORDER

Service connection for hepatitic C is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



